U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 [] TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 1-13602 THE FEMALE HEALTH COMPANY (Exact Name of Small Business Issuer as Specified in Its Charter) Wisconsin 39-1144397 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 515 North State Street, Suite 2225, Chicago, IL 60654 (Address of Principal Executive Offices) (Zip Code) 312-595-9123 (Issuer's Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90days.YES[X]NO [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b2 of the Exchange Act).YES[ ]NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date: Common Stock, $.01 Par Value – 26,957,908 shares outstanding as ofAugust 6, 2008 Transitional Small Business Disclosure Format (check one): YES[ ]NO [X] FORM 10-QSB THE FEMALE HEALTH COMPANY AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION AND MANAGEMENT'S DISCUSSION AND ANALYSIS PAGE Cautionary Statement Regarding Forward Looking Statements 3 Unaudited Condensed Consolidated Balance Sheets - June 30, 2008 and September 30, 2007 4 Unaudited Condensed Consolidated Statements of Income - Three Months Ended June 30, 2008 and June 30, 2007 Nine months Ended June 30, 2008 and June 30, 2007 5 6 Unaudited Condensed ConsolidatedStatements of Cash Flows - Nine months Ended June 30, 2008 and June 30, 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Management's Discussion and Analysis 17 Controls and Procedures 31 PART II. OTHER INFORMATION Items 1 – 5 32 Exhibits 32 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements included in this quarterly report on Form 10-QSB which are not statements of historical fact are intended to be, and are hereby identified as "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievement expressed or implied by such forward-looking statements. Such factors include, among others, the following: the Company's inability to secure adequate capital to fund working capital requirements and advertising and promotional expenditures; factors related to increased competition from existing and new competitors including new product introduction, price reduction and increased spending on marketing; limitations on the Company's opportunities to enter into and/or renew agreements with international partners, the failure of the Company or its partners to successfully market, sell and deliver its product in international markets, and risks inherent in doing business on an international level, such as laws governing medical devices that differ from those in the U.S., unexpected changes in the regulatory requirements, political risks, export restrictions, tariffs and other trade barriers and fluctuations in currency exchange rates; the disruption of production at the Company's manufacturing facilities due to raw material shortages, labor shortages and/or physical damage to the Company's facilities; the Company's inability to manage its growth and to adapt its administrative, operational and financial control systems to the needs of the expanded entity and the failure of management to anticipate, respond to and manage changing business conditions; the loss of the services of executive officers and other key employees and the Company's continued ability to attract and retain highly-skilled and qualified personnel; the costs and other effects of litigation, governmental investigations, legal and administrative cases and proceedings, settlements and investigations; and developments or assertions by or against the Company relating to intellectual property rights. 3 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2008 September 30, 2007 Current Assets: Cash $ 1,586,842 $ 799,421 Restricted cash 236,887 86,435 Accounts receivable, net 5,964,736 6,080,153 Inventories, net 2,161,161 1,372,582 Prepaid expenses and other current assets 415,311 399,536 Deferred income taxes 1,369,000 825,000 TOTAL CURRENT ASSETS 11,733,937 9,563,127 Other Assets 248,753 251,536 EQUIPMENT, FURNITURE AND FIXTURES Equipment not yet in service - 444,275 Equipment, furniture and fixtures 6,515,163 5,967,082 Total equipment, furniture and fixtures 6,515,163 6,411,357 Less accumulated depreciation and amortization 5,011,944 5,032,472 1,503,219 1,378,885 TOTAL ASSETS $ 13,485,909 $ 11,193,548 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 1,073,434 $ 806,134 Accrued expenses and other current liabilities 2,281,822 1,555,346 Preferred dividends payable 27,654 53,025 TOTAL CURRENT LIABILITIES 3,382,910 2,414,505 Deferred gain on sale of facility 963,862 1,074,339 Deferred grant income 235,268 257,245 TOTAL LIABILITIES 4,582,040 3,746,089 STOCKHOLDERS’ EQUITY: Convertible preferred stock, Class A Series 1 - 560 Convertible preferred stock, Class A Series 3 3,234 4,734 Convertible preferred stock, Class B - - Common stock 269,169 264,379 Additional paid-in-capital 65,233,626 64,954,610 Accumulated other comprehensive income 865,056 1,051,156 Accumulated deficit (55,939,262 ) (58,428,233 ) Treasury stock, at cost (1,527,954 ) (399,747 ) TOTAL STOCKHOLDERS’ EQUITY 8,903,869 7,447,459 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 13,485,909 $ 11,193,548 See notes to unaudited condensed consolidated financial statements. 4 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, 2008 2007 Product sales $ 5,657,418 $ 4,623,190 Royalty income 707 - Net revenues 5,658,125 4,623,190 Cost of sales 3,480,400 2,810,291 Gross profit 2,177,725 1,812,899 Advertising and promotion 50,969 38,056 Selling, general and administrative 1,715,515 1,371,339 Research and development 14,865 32,927 Total operating expenses 1,781,349 1,442,322 Operating income 396,376 370,577 Interest, net and other income (13,964 ) (10,804 ) Foreign currency transaction loss 36,680 23,905 Income before income taxes 373,660 357,476 Income tax benefit (167,000 ) - Net income 540,660 357,476 Preferred dividends, Class A, Series 1 2,782 2,792 Preferred dividends, Class A, Series 3 28,811 37,410 Net income attributable to common stockholders $ 509,067 $ 317,274 Net income per basic common share outstanding $ 0.02 $ 0.01 Basic weighted average common shares outstanding 26,144,583 25,902,539 Net income per diluted common share outstanding $ 0.02 $ 0.01 Diluted weighted average common shares outstanding 28,117,178 28,753,523 See notes to unaudited condensed consolidated financial statements. 5 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Nine months Ended June 30, 2008 2007 Product sales $ 17,788,503 $ 14,145,663 Royalty income 5,650 - Net revenues 17,794,153 14,145,663 Cost of sales 10,577,665 9,020,269 Gross profit 7,216,488 5,125,394 Advertising and promotion 161,345 131,020 Selling, general and administrative 4,899,747 4,336,715 Research and development 202,241 156,668 Total operating expenses 5,263,333 4,624,403 Operating income 1,953,155 500,991 Interest, net and other income (30,629 ) (35,220 ) Foreign currency transaction (gain) loss (73,625 ) 7,908 Income before income taxes 2,057,409 528,303 Income tax benefit (544,000 ) - Net income 2,601,409 528,303 Preferred dividends, Class A, Series 1 8,397 8,377 Preferred dividends, Class A, Series 3 104,041 112,228 Net income attributable to common stockholders $ 2,488,971 $ 407,698 Net income per basic common share outstanding $ 0.10 $ 0.02 Basic weighted average common shares outstanding 26,117,888 24,609,431 Net income per diluted common share outstanding $ 0.09 $ 0.02 Diluted weighted average common shares outstanding 28,101,867 26,853,041 See notes to unaudited condensed consolidated financial statements. 6 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months Ended June 30, 2008 2007 OPERATIONS Net income $ 2,601,409 $ 528,303 Adjustment for noncash items: Depreciation and amortization 143,482 100,949 Amortization of deferred gain on sale/leaseback (85,620 ) (85,032 ) Amortization of deferred income from grant - BLCF (15,995 ) - Interest added to certificate of deposit (1,925 ) (1,832 ) Amortization of unearned consulting fees 57,000 175,000 Employee stock compensation 225,766 509,851 Deferred income taxes (544,000 ) - Loss on disposal of fixed assets 6,380 - Changes in operating assets and liabilities 223,008 (486,064 ) Net cash provided by operating activities 2,609,505 741,175 INVESTING ACTIVITIES (Increase) decreasein restricted cash (150,452 ) 168,481 Proceeds from disposal of fixed assets 14,062 - Capital expenditures (344,056 ) (799,677 ) Net cash used in investing activities (480,446 ) (631,196 ) FINANCING ACTIVITIES Proceeds from exercise of stock options 196,250 96,600 Proceeds from exercise of warrants 422,500 - Purchases of common stock for treasury shares (1,128,206 ) (241,034 ) Redemption and repurchase of preferred stock (580,500 ) - Dividends paid on preferred stock (137,822 ) (7,200 ) Net cash used in financing activities (1,227,778 ) (151,634 ) Effect of exchange rate changes on cash (113,860 ) 69,777 Net increase in cash 787,421 28,122 Cash at beginning of period 799,421 1,827,393 CASH AT END OF PERIOD $ 1,586,842 $ 1,855,515 Schedule of noncash financing and investing activities: Common stock issued for payment of preferred stock dividends $ - $ 112,227 Reduction of accrued expense upon issuance of shares 51,203 142,999 Preferred dividends declared 27,654 8,377 Liability for preferred stock redemption 15,000 - See notes to unaudited condensed consolidated financial statements. 7 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - Basis of Presentation The accompanying financial statements are unaudited but in the opinion of management contain all the adjustments (consisting of those of a normal recurring nature) considered necessary to present fairly the financial position and the results of operations and cash flow for the periods presented in conformity with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and Article 10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. Operating results for the three months and nine months ended June 30, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2008. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form10-KSB for the fiscal year ended September 30, 2007. Principles of consolidation and nature of operations: The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, The Female Health Company – UK, and its wholly owned subsidiary, The Female Health Company - UK, plc as well as The Female Health Company (M) SDN. BHD, a wholly owned subsidiary of The Female Health Company-UK. All significant intercompany transactions and accounts have been eliminated in consolidation. The Female Health Company ("FHC" or the "Company") is currently engaged in the marketing, manufacture and distribution of a consumer health care product, the female condom.The original female condom is known as the “FC Female Condom” in the U.S., and "femidom" or "femy" outside the U.S; the second generation product is known as FC2 throughout the world.The Female Health Company - UK, is the holding company of The Female Health Company - UK, plc, which operates a 40,000 sq. ft. leased manufacturing facility located in London, England. The Female Health Company (M) SDN.BHD leases a 16,000 sq. ft. manufacturing facility located in Selangor D.E., Malaysia. The product is currently sold or available in either or both commercial (private sector) and public sector markets in 116 countries. The product is marketed in 15 countries by various country-specific commercial partners. The Company's standard credit terms vary from 30 to 90 days, depending on the class of trade and customary terms within a territory, so accounts receivable is affected by the mix of purchasers within the quarter.As is typical in the Company's business, extended credit terms may occasionally be offered as a sales promotion.For the past twelve months, the Company's average days sales outstanding has averaged approximately 94 days.Over the past five years, the Company’s bad debt expense has been less than .01% of sales. Under an interim agreement, the Company authorized Hindustan Latex Limited ("HLL") to produce FC2 for sale in India in exchange for a royalty per unit.The companies are in the process of negotiating a permanent agreement. 8 Restricted cash: Restricted cash relates to security provided to one of the Company’s U.K. banks for performance bonds issued in favor of customers. Such security has been extended infrequently and only on occasions where it has been a contract term expressly stipulated as an absolute requirement by the funds provider. The expiration of the bond is defined by the completion of the event such as, but not limited to, delivery of goods or at a period of time after product has been distributed. Reclassification: Certain items in the financial statements for the three and nine months ended June 30, 2007 have been reclassified to be consistent with the presentation shown for the three and nine months ended June 30, 2008 NOTE 2 - Earnings per Share Basic EPS is computed by dividing income attributable to common stockholders by the weighted average number of common shares outstanding for the period. In the diluted earnings per share calculation, the numerator is the sum of net income attributable to common stockholders and preferred dividends. Diluted EPS is computed giving effect to all dilutive potential common shares that were outstanding during the period.Dilutive potential common shares consist of the incremental common shares issuable upon conversion of convertible preferred shares and the exercise of stock options and warrants and unvested shares granted to employees. Three Months Ended June 30, Nine months Ended June 30, 2008 2007 2008 2007 Denominator: Weighted average common sharesoutstanding – basic 26,144,583 25,902,539 26,117,888 24,609,431 Net effect of dilutive securities: Options 837,587 1,249,258 845,130 820,224 Warrants 744,131 854,349 747,972 676,009 Convertible preferred stock 323,377 529,377 323,377 529,377 Unvested restricted shares 67,500 218,000 67,500 218,000 Total net effect of dilutive securities 1,972,595 2,850,984 1,983,979 2,243,610 Weighted average common shares outstanding – diluted 28,117,178 28,753,523 28,101,867 26,853,041 Income per common share – basic $ 0.02 $ 0.01 $ 0.10 $ 0.02 Income per common share – diluted $ 0.02 $ 0.01 $ 0.09 $ 0.02 Warrants to purchase approximately 50,000 shares of common stock at an exercise price of $2.65 that were outstanding during the three and nine months ended June 30, 2008, were not included in the computation of diluted net income per share because the effect would have been anti-dilutive.These warrants expire in July 2009. Warrants to purchase approximately 450,000 shares of common stock at exercise prices ranging from $2.25 to $3.10 per share that were outstanding during the three and nine month periods ended June 30, 2007, were not included in the computation of diluted net income per share because their effect was anti-dilutive. In March 2008, 400,000 of these warrants expired.The remaining 50,000 will expire in July 2009. 9 NOTE 3 - Comprehensive Income Total comprehensive income was $566,889 for the three months ended June 30, 2008 and $479,861 for the three months ended June 30, 2007. Total comprehensive income was $2,415,309 for the nine months ended June 30, 2008 and $871,533 for the nine months ended June 30, 2007. NOTE 4 -
